

115 HR 6308 IH: Historical Record Exemption Act of 2018
U.S. House of Representatives
2018-07-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6308IN THE HOUSE OF REPRESENTATIVESJuly 3, 2018Mr. Tonko introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of a military department to correct a military record at the request of an interested party more than 175 years after the date of the creation of the military record, and for other purposes. 
1.Short titleThis Act may be cited as the Historical Record Exemption Act of 2018. 2.Correction of historical military recordsSection 1552(b) of title 10, United States Code, is amended— 
(1)by striking No and inserting (1) Subject to paragraph (2), no; and (2)by adding at the end the following new paragraph: 
 
(2)A correction may be made under subsection (a)(1) if the Secretary concerned or a person the Secretary concerned determines has a vested interest in the military record files a request for the correction more than 175 years after the date of the creation of the military record..  